Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-20-00538-CV

             LAKEWOOD HAVEN LLC and William Hutchinson d/b/a Komfort Haus,
                                  Appellants

                                                 v.

                                         Mary R. SASTRI,
                                             Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-CI-08611
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 23, 2020

APPEAL DISMISSED

           Appellants filed an unopposed motion to dismiss their appeal stating the parties have

reached an agreement regarding the injunction that is the subject of the underling appeal. The

motion is granted and the appeal dismissed. Appellants’ motions for temporary orders are denied

as moot.

                                                  PER CURIAM